Title: To George Washington from Major General Nathanael Greene, 26 April 1779
From: Greene, Nathanael
To: Washington, George



Sir
Philadelphia April 26th 1779

Your Excellencys favor of the 24th I had the honor of receiving last Evening.
I dind yesterday with the Minister of France and find him still determind to set out for Camp to morrow. He sets out at seven in the morning and intends lodging at Trenton. On Wednesday he will be in Camp, if no accident attends him; but at what hour cannot be assertaind as the place he dines at, is not yet determind on.
I intend to wait upon him sometime this morning; and learn more particularly his stages. Don Juan accompanys him.
I thank your Excellency for your generous and obligeing offer. Most certain my inclinations leads me to a resignation. My reputation I value more than any advantages of gain; and I consider it in great danger.
I wrote your Excellency lengthy upon this subject yesterday and therefore shall say but little upon it to day. I intend to write to Congress to day upon the subject of my apprehensions and determination; and if they dont give me those kind of assurances which is necessary to guard my reputation from Malice and detraction, I shall insist upon leaveing the business.
The poleticks of Congress are really alarming; and the state of the financeing asstonishing where they will end time only can unfold.
Mr Holker made many enquiries yesterday respecting the temper and desposition of our Army. He seemd desirous to know whether peace upon a plan of Independence agreeable to the state of the alliance would be satisfactory—The fishery to be confind to the limits of the states. This would well nigh ruin the Eastern States. Upon the whole I think there has been some overtures made upon the subject of peace. It is said Russia on the part of England and Spain on the part of France are to stand Mediators. This is merely conjectural. Mr Jay says the Congress have no official propositions of peace; but I beleive it is beyound a doubt there has been debates upon the subject for several days past. Particularly with regard to the fishery.
I spent last Evening with Governor Read. I took ocasion to hint that General Sullivan was to command the Western Expedition. He took the alarm at once; and insisted he had no hopes of success if he was to direct the operations. So deep are the prejudices of human Nature. I had several hours conversation with him; and I believe satisfied him as far as is possible that the appointment was the result of the maturest deliberation. We were in private.
If I leave the quarter Masters Department I should be glad of the South Carolina Appointment. However I shall wish to consult your Excellency upon the affair.
We have an agreeable piece of intelligence from the Eastward; which is that Col. Cambell and thirty or forty Officers; and Six or Eight Sail of transports bound to Europe were taken lately by a couple of our Frigates, and carried into Boston.
I had Letters last Night from South Carolinia which indicates a great disgust between the State and the Congress. They think themselves neglected. There is a large number of public Vessels now on pay in the Harbour loaded with Rice which want to Sail but the State is so much sourd; that they wont grant exclusive prevelidges to the Continental Vessels from the embargo. The Express is waiting. I can only add that I am with esteem and Affection Your Excelly Obdt Sert
Nath. Greene